           Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOISEY CALDWELL,
                           Plaintiff,
                    -against-                                         21-CV-5039 (LTS)
GERALD M. COHEN; JOHN L. NORINSBEG;                          ORDER OF DISMISSAL AND
STEPHEN NEUWIRTH; ELINOR SUTTON;                             TO SHOW CAUSE UNDER
QUIANA SMITH-WILLIAMS; RACHEL                                      28 U.S.C. § 1651
SELIGMAN WEISS; SUZANNA PUBLICKER
MATTHAM; DANIAL PASSESER,
                           Defendants. 1


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action asserting claims for violations of his

constitutional rights and purporting to charge defendants with criminal conduct, including fraud

and intentional misrepresentation. Plaintiff sues attorneys involved with the class action suit,

Stinson et al v. The City of New York, 1:10-CV-04228, 343 (RWS) (S.D.N.Y. June 19, 2017)

(settled). Plaintiff’s prior suit asserting the same claims against one of the same attorneys was

dismissed, and he was warned not to continue filing meritless actions. See Caldwell v. Sutton,

1:19-CV-5236, 31 (VEC) (S.D.N.Y. July 20, 2020).

       By order dated June 22, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.




       1
         Plaintiff has misspelled the names of several defendants: John L. Norinsberg is sued
herein as Norinsbeg; Suzanna Publicker Mettham is sued as Mattham; and Daniel Louis Passeser
is sued as Danial.
            Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 2 of 12




                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court




                                                   2
           Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 3 of 12




must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        In Stinson et al, 1:10-CV-04228-RWS (S.D.N.Y.), attorneys from Quinn Emmanuel

Urquhart & Sullivan LLP, and the Law Office of John Norinsberg brought a class action suit on

behalf of “individuals who were issued C Summonses by the NYPD that were later dismissed

upon a judicial finding of facial or legal insufficiency by the court prior to trial, and whose C

Summonses were issued without probable cause during the Class Period.” The Stinson class

action settled and, in 2017, the Court approved awards of compensatory damages for class

members in amounts up to $150.00 per eligible summons, subject to the terms of the Settlement

Agreement, and $15,000 to the named class representatives. (Stinson, 1:10-CV-04228, ECF No.

338.)

        Plaintiff did not file paperwork to opt out of the class action, but he objected to the

settlement amount in advance of the fairness hearing and, after his objections were overruled,

Plaintiff filed a claim form. See Caldwell v. Sutton, 1:19-CV-5236, 31 (VEC) (S.D.N.Y.) (order

granting defendant’s motion to dismiss and taking judicial notice of court records and documents

attached to complaint).

        A few months after the June 2017 settlement in Stinson, Plaintiff filed a civil rights action

for damages, Caldwell v. City of New York, No. 17-CV-7808, 2 (JMF) (S.D.N.Y. filed Oct. 11,

2017), in which he appeared to object to the amount of the Stinson settlement. Judge Furman

dismissed Plaintiff’s “inscrutable” 61-page complaint, construing it as asserting claims arising

from summonses that police officers had issued to Plaintiff on three different dates: April 6,

2014; August 22, 2014; and January 12, 2016. Judge Furman noted that the complaint had

multiple defects, including that Plaintiff failed to plead facts that stated a claim on which relief


                                                  3
           Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 4 of 12




can be granted, and that the claims were either time-barred, or barred by the terms of the Stinson

settlement. 17-CV-7808, ECF 37 (Order at 2-3.) 2

       Plaintiff then sued Elinor Sutton, who had been co-lead counsel in Stinson, alleging that,

by including him in the class settlement, she was “not allowing [him] to have equal protection.”

Caldwell, 1:19-CV-5236, 2 (VEC). Plaintiff argued in that action that he had “expressed

withdrawal” from the Stinson settlement by stating that he did “not accept the[] agreement.” Id. 3

Judge Caproni rejected this argument, concluding that the allegations of the complaint showed

that “Mr. Caldwell did not opt out of the class; instead, he objected at the fairness hearing and

ultimately submitted a claim form” for compensation. (Id. at 3.) Judge Caproni held that Plaintiff

could not state a claim that counsel in Stinson had violated his right to Equal Protection, among

other reasons, because a private attorney is not a state actor. Moreover, in light of Judge Sweet’s

recognition of the “strength of the representation provided to the Class,” Judge Caproni found no

basis for a collateral attack on the settlement. (ECF No. 31 (Order of Dismissal at 6 (citing

Stinson, 256 F. Supp. 3d at 297)). Judge Caproni therefore dismissed the action, and the Second

Circuit thereafter dismissed the appeal as lacking “an arguable basis either in law or in fact.”

Caldwell v. Sutton, No. 20-2625 (2d Cir. Dec. 23, 2020). Plaintiff then moved in the district




       2
         Plaintiff’s appeal from the order of dismissal in 17-CV-7808 (JMF) was “DISMISSED
because it ‘lacks an arguable basis either in law or in fact.’ Neitzke v. Williams, 490 U.S. 319,
325 (1989).” Caldwell v. City of New York, No. 18-2753 (2d Cir. Jan. 16, 2019).
       3
          In the memorandum in support of the motion to dismiss, counsel noted that Caldwell
called Sutton in connection with the Stinson action, and she was eventually granted a restraining
order in state court prohibiting Caldwell from contacting her; among other things, Sutton
asserted that Caldwell stated in a phone call to her, “Your life means nothing to me bitch. I’ll be
there soon.” (19-CV-5236, ECF 15 at 6.)


                                                 4
            Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 5 of 12




court for reconsideration of the order of dismissal, which Judge Caproni denied. Caldwell, 1:19-

CV-5236, 38. 4

        In this complaint, Plaintiff reasserts his allegations that Stinson class counsel (including

Sutton) treated him unlawfully:

        [A]ll of the above-named defendants misrepresented me fraudulently in their
        ‘class action’ and they knew that they were denying me equal and impartial justice
        under the law; whereas I am not a member of their class because members of the
        class had their cases dismissed for facial insufficiencies and other defects while I
        took my cases to trial and won. This is the distinguishing characteristic about my
        case though I was subjected to Fourth Amendment violations. . . . Those attorneys
        mentioned above . . . are guilty of conduct which violates the constitution. Their
        conduct violates the constitution, their acts of Fraud and deceit.

(ECF 2 at 1.)

        Moreover, he invokes “Model Penal Code § 224” and argues that “when the conduct is

willfu[l] it may be a crime, and it [is] intentional deception.” (Id.) Plaintiff alleges that Stinson

counsel and defendants’ attorneys “had a meeting on the matters because they were conspiring

together . . . knowingly and intentionally” and that they “violated all [of his] rights to

constitutional protection.” (Id. at 3.) 5

        Plaintiff also argues that his prior civil suits were wrongly decided. Plaintiff contends that

his rights were violated in his suit under docket number 17-CV-7808 (JMF), because his

summonses “were not dismissed as in accordance with the Stipulation and Agreement of the

Stin[s]on deal” and he is “not a member of the Class legally.” (Id. at 17.) Moreover, he contends


        4
         Judge Caproni further noted that Caldwell had filed at least fifteen actions and been
warned more than once that “further frivolous or otherwise nonmeritorious litigation in this
Court would result in an order barring Plaintiff from filing new actions in forma pauperis
without prior permission.” (ECF 31 at 6.)
        5
         Plaintiff attaches to his complaint various documents, many of which are barely legible:
One document appears to show that, on December 23, 2014, Plaintiff was convicted of
disorderly conduct in the Supreme Court of the State of New York, Bronx County (ECF 1 at 9),
and another seems to refer to an incident on August 20, 2014 (id. at 5).


                                                   5
          Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 6 of 12




that Judge Caproni “ignored the court document that was stamped with these words ‘Acquitted

after trail [sic].’” (Id.) Finally, Plaintiff states that “[t]here is a policy that the Department of Law

is hiding because they are denying me equal protection of the law.” (Id.) Plaintiff names as

defendants counsel for the plaintiff class in Stinson (Elinor Sutton, Gerald M. Cohen, John L.

Norinsberg, and Stephen Neuwirth), and attorneys from the New York City Law Department

who represented defendants in Stinson (Quiana Smith-Williams, Rachel Seligman, Suzanna

Mettham, and Daniel Passeser). Plaintiff does not specify the relief that he seeks.

                                            DISCUSSION

A.      Prosecuting Criminal Charges

        An individual generally does not have a legally cognizable interest in having “someone

else arrested for a crime.” Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 768 (2005).

Plaintiff cannot initiate the arrest or prosecution of an individual in this Court because “the

decision to prosecute is solely within the discretion of the prosecutor.” Leeke v. Timmerman, 454

U.S. 83, 87 (1981); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen

lacks a judicially cognizable interest in the prosecution or nonprosecution of another.”).

Moreover, a prosecutor’s discretionary authority to bring criminal actions is “immune from

control or interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457

F.2d 81, 87 (2d Cir. 1972). Plaintiff’s allegations that Defendants engaged in criminal acts of

fraud and misrepresentation in violation of the New York Penal Code must therefore be

dismissed for failure to state a claim on which relief can be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

B.      Claims Against Private Attorneys

        The Court construes Plaintiff’s claims that Defendants violated his constitutional rights as




                                                    6
          Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 7 of 12




arising under 42 U.S.C. § 1983. A claim for relief under section 1983 must allege facts showing

that each defendant acted under the color of a state “statute, ordinance, regulation, custom or

usage.” 42 U.S.C. § 1983. Private parties are therefore not generally liable under the statute.

Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn.

Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)). “A litigant claiming that his

constitutional rights have been violated must first establish that the challenged conduct

constitutes state action.” Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002)

(citation omitted).

       As Plaintiff was advised when Judge Caproni dismissed Plaintiff’s first suit against

attorney Elinor Sutton in Caldwell, 1:19-CV-5236, 31 (VEC), “a private attorney is not a state

actor.” Sklodowska-Grezak v. Stein, 236 F. Supp. 3d 805, 809 (S.D.N.Y. 2017) (quotation

omitted); Licari v. Voog, 374 F. App’x 230, 231 (2d Cir. 2010) (“[P]rivate attorneys—even if the

attorney was court appointed—are not state actors for the purposes of § 1983 claims.”). Because

Defendants Elinor Sutton, Gerald M. Cohen, John L. Norinsberg, and Stephen Neuwirth are

private parties who do not work for any state or other government body, Plaintiff has not stated a

claim against these defendants under section 1983.

       Plaintiff also sues the government attorneys who represented the defendants in Stinson,

and seems to suggest that they conspired with the attorneys for the plaintiff class. Plaintiff may

be attempting to show that because of the alleged conspiracy, the private attorneys qualified as

state actors. “To state a claim against a private entity on a section 1983 conspiracy theory, the

complaint must allege facts demonstrating that the private entity acted in concert with the state

actor to commit an unconstitutional act.” Ciambriello, 292 F.3d at 324 (quoting Spear v. Town of

West Hartford, 954 F.2d 63, 68 (2d Cir.1992)). “A merely conclusory allegation that a private




                                                 7
            Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 8 of 12




entity acted in concert with a state actor does not suffice to state a § 1983 claim against the

private entity.” Id.

        Plaintiff’s allegations that all Defendants “were conspiring together . . . knowingly and

intentionally” and that they “violated all [of his] rights to constitutional protection” (ECF 1 at 3)

are wholly conclusory. These allegations thus fail to show that Defendants conspired or that the

private attorneys “acted in concert” such that they can be deemed state actors. Moreover,

Plaintiff’s conspiracy allegations are particularly implausible in light of the adversarial nature of

the roles of the supposed conspirators –that is, between counsel for plaintiffs and counsel for

defendants in Stinson. See Ciambriello, 292 F.3d at 324 (“[A]llegations of conspiracy ring

especially hollow in light of the adversarial relationship between” the alleged conspirators). The

Court therefore dismisses Plaintiff’s claims against Defendants Sutton, Cohen, Norinsberg, and

Neuwirth for failure to state a claim on which relief can be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

        Moreover, even if Plaintiff is unsatisfied with the 2017 settlement agreement, it is

frivolous for him to repeatedly sue the attorneys who achieved the settlement after his suit

against Sutton based on the same claims had already been dismissed. 6 Plaintiff’s claims are

therefore also dismissed under 28 U.S.C. § 1915(e)(2)(B)(i).

C.      Claims Against New York City Law Department Attorneys

        Plaintiff does not plead any facts showing that New York City Law Department attorneys

Smith-Williams, Seligman, Mettham, and Passeser violated Plaintiff’s rights. Although Plaintiff


        6
          Plaintiff’s claims against Defendant Sutton fail for the additional reason that they are
barred by claim preclusion. See Brown v. Felsen, 442 U.S. 127, 131 (1979) (claim preclusion
bars a litigant from bringing a new case that includes claims or defenses that were, or could have
been, raised in an earlier case between the same parties if that case resulted in a judgment on the
merits).


                                                  8
          Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 9 of 12




has described himself as a “victim” of the settlement agreement in Stinson, Caldwell, 1:19-CV-

5236, 31 (VEC), he does not plead any facts about what Defendants Smith-Williams, Seligman,

Mettham, or Passeser personally did or failed to do that violated Plaintiff’s constitutional rights.

Plaintiff thus fails to state a claim against these defendants in their individual capacities.

       Plaintiff alleges generally that “[t]here is a policy that the Department of Law is hiding

because they are denying me equal protection of the law.” This appears to relate to Plaintiff’s

claim that he was not a member of the class in Stinson, even though it has already been resolved

that the Stinson settlement governed at least some summonses that Plaintiff received. In any

event, Plaintiff’s allegations that the New York City Law Department has a policy of denying

him Equal Protection fail to state a claim on which relief can be granted because he alleges no

facts demonstrating that he has been denied equal protection. The Court therefore dismisses

Plaintiff’s claims against Defendants Smith-Williams, Seligman, Mettham, or Passeser, whether

in their individual or official capacities. 28 U.S.C. § 1915(e)(2)(B)(ii).

D.     Supplemental Jurisdiction of State Law Claims

       A district court may decline to exercise supplemental jurisdiction of state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). Having dismissed the federal

claims of which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction of any state-law claims Plaintiff may be asserting. See Kolari v. New

York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms

the discretionary nature of supplemental jurisdiction by enumerating the circumstances in which




                                                   9
         Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 10 of 12




district courts can refuse its exercise.’”) (quoting City of Chicago v. Int’l Coll. of Surgeons, 522

U.S. 156, 173 (1997)).

E.     Leave To Amend

       Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015)

(holding that federal-question jurisdiction is lacking where the claims are “wholly insubstantial

and frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks

and citations omitted)). Here, no useful purpose would be served by granting Plaintiff leave to

amend his complaint, and the Court therefore declines to do so.

F.     Litigation History and Proposed Bar on Proceeding In Forma Pauperis

       Plaintiff has been warned on multiple occasions that continuing to engage in meritless

filings will result in limitations on his ability to bring new actions without prepaying the filing

fee. See, e.g., Caldwell, 1:19-CV-5236 (ECF 31 at 6) (VEC) (noting that plaintiff had repeatedly

been warned that “further frivolous or otherwise nonmeritorious litigation in this Court would

result in an order barring Plaintiff from filing new actions in forma pauperis without prior

permission” and that “this case further cements the appropriateness of that warning”). Despite

Judge Caproni’s warning, Plaintiff again sues Defendant Sutton on the same claims that Judge

Caproni dismissed with prejudice in the case under docket number 1:19-CV-5236 (VEC).


                                                 10
         Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 11 of 12




       In light of Plaintiff’s litigation history and abuse of the privilege of proceeding in forma

pauperis, Plaintiff is ordered to show cause why he should not be barred from filing any further

actions in this Court in forma pauperis without first obtaining permission from this Court to file

his complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per curiam) (“The

unequivocal rule in this circuit is that the district court may not impose a filing injunction on a

litigant sua sponte without providing the litigant with notice and an opportunity to be heard.”).

       Within thirty days of the date of this order, Plaintiff must submit to the Court’s Pro Se

Intake Unit a declaration setting forth good cause why the Court should not impose this

injunction upon him. If Plaintiff fails to submit a declaration within the time directed, or if

Plaintiff’s declaration does not set forth good cause why this injunction should not be entered, he

will be barred from filing any further actions in forma pauperis in this Court unless he first

obtains permission from this Court to do so.

                                          CONCLUSION

       Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) (i), (ii). Within thirty days of the date of this order,

Plaintiff must submit to the Court’s Pro Se Intake Unit a declaration setting forth good cause

why the Court should not bar him from proceeding any further actions in forma pauperis without

first obtaining leave of court. A declaration form is attached to this order. If Plaintiff submits the

completed declaration, it should bear the docket number 21-CV-5039 (LTS).

       The Clerk of Court is directed to hold this matter open on the docket and not enter

judgment for 30 days. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for the

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  11
          Case 1:21-cv-05039-LTS Document 7 Filed 07/26/21 Page 12 of 12




       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

 Dated:    July 26, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                12
